     Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 1 of 13
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                      IN THE UNITED STATES DISTRICT COURT                         July 21, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                      Nathan Ochsner, Clerk
                                HOUSTON DIVISION


MT. HAWLEY INSURANCE COMPANY,                 §
                                              §
                      Plaintiff,              §
                                              §
V.                                            §
                                              §         CIVIL ACTION NO. H-20 2385
JAMAL & KAMAL, INC. a/k/a                     §
JAMAL AND KAMAL, INC.;                        §
JHAH KS, LP; JHAH, LP;                        §
JHAH MO, LP; and JHAH                         §
PROPERTY HOLDINGS, LLC,                       §
                                              §
                      Defendants.             §


                            MEMORANDUM OPINION AND ORDER


      Plaintiff Mt. Hawley Insurance Company ("Plaintiff") seeks a
declaration that there is no coverage for the insurance claim of

Jamal      &    Kamal,      Inc.    ("J&K")       and   its   associated      companies

(collectively,            "Defendants") . 1       Pending     before   the    court        is

Mt. Hawley's Motion for Judgment on the Pleadings and Brief in
Support        ("Plaintiff's MJP")        (Docket Entry No.            17)      For the
reasons explained below, Plaintiff's MJP will be granted.

                     I.     Factual and Procedural Background

      Plaintiff is an insurance company incorporated under Illinois
law with its principal place of business in Illinois. 2                      Defendants



      Original Complaint for Declaratory Relief ("Complaint") ,
      1

Docket Entry No. 1, p. 15 � 26.     All page numbers for docket
entries in the record refer to the pagination inserted at the top
of the page by the court's electronic filing system, CM/ECF.
      2
          Id. at 1   1     1.
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 2 of 13



operate IHOP restaurants across Kansas,            Louisiana, Mississippi,
Missouri,    and Texas. 3    Plaintiff issued a commercial property
insurance policy (the "Policy") to J&K effective from November 1,

2019, to November 1, 2020. 4
        On March 17, 2020, J&K presented a claim to Plaintiff under
the Policy for loss of business income associated with the COVID 19
pandemic (the "Claim") . 5    In support of the Claim with respect to
three J&K restaurant locations in Texas, J&K advised Plaintiff that

a state order prohibited dine-in service and only allowed carry-out
orders effective March 16, 2020. 6 These Texas restaurant locations
initially remained open, but on March 22, 2020, J&K decided to
close the Texas locations due in part to employees' fear of being

infected by the virus. 7        With respect to J&K' s six Louisiana

locations,    J&K advised Plaintiff that the State of Louisiana
prohibited dine-in service and only allowed              carry-out orders
effective March 13, 2020. 8      By April 2, 2020, J&K had decided to


      Id. at 4 � 11; Defendants I Original Answer
        3
                                                              ( "Defendants 1
Answer") , Docket Entry No. 12, p. 2 1 11.
      Complaint, Docket Entry No. 1, p. 3
        4
                                               1 10; Defendants' Answer,
Docket Entry No. 12, p. 2 1 10.
      Complaint, Docket Entry No. 1, p. 4
        5
                                               1 11; Defendants' Answer,
Docket Entry No. 12, p. 2 , 11 .
    . Complaint, Docket Entry No. 1, p. 4
        6
                                               1 12; Defendants' Answer,
Docket Entry No. 12, p. 2 1 12.


      Complaint, Docket Entry No. 1 p. 4
        8
                                               1   13; Defendants' Answer,
Docket Entry No. 12, p. 2 1 13.
                                    -2-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 3 of 13




close. all of its Louisiana locations. 9               A representative of J&K
also advised Plaintiff that on March 9, 2020, state mandates were
issued in Kansas and Missouri prohibit'ing dine-in services and

permitting only carry-out orders. 10           J&K advised Plaintiff that it

made a business decision to close all of its locations in Kansas
and Missouri on March 9,       2020. 11        With respect to a scheduled
location to be opened in Mississippi, J&K advised Plaintiff that a
state order prohibited dine-in service and only allowed carry-out
orders effective March 17,       2020,        and that J&K made a business
decision to close the Mississippi location on April 2, 2020. 12
     By letter dated May 14, 2020,             Plaintiff informed J&K that
there was no coverage for the Claim.               J&K then retained legal
counsel who,    by   letter dated June           24,     2020,    disagreed   with
Plaintiff's coverage determination and stated that if Plaintiff did
not acknowledge coverage for the Claim, J&K would pursue any and
all remedies available. 13




      complaint, Docket Entry No. 1, pp. 4-5 ,, .14; Defendants'
     10




                                                             ,
Answer, Docket Entry No. 12, p. 2 � 14.


                                       ,
                   Docket Entry No. 1, p.                        14;
     11 Complaint,                                       5             Defendants'
Answer, Docket Entry No. 12, p. 2   14.

                                     2 ,
     12
       Complaint, Docket Entry       No.       1, p.     5   1 15; Defendants'
Answer, Docket Entry No. 12, p.                15.
     13 Complaint, Docket Entry No. 1, p.
Answer, Docket Entry No. 12, p. 2   17.   ,              5   �   17;   Defendants'

                                     3-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 4 of 13



     Plaintiff filed the Complaint on July 7,                  2020,    seeking a

declaration     that     coverage    did   not   exist   under    the    Policy.14

Defendants filed their Answers on August 4, 2020, and September 20,
2020.15     Plaintiff filed Plaintiff's MJP on January 29,                 2021; 1 6
Defendants filed their response in opposition on February 19,
2021; 1 ' and Plaintiff filed a reply on February 26, 2021.1 8

                           II.   Standard of Review

     Federal Rule of Procedure 12(c) provides that " [a] fter the
pleadings are closed - but early enough not to delay trial - a
party may move for judgment on the pleadings."                 "The standard of
review under Rule 12(c) is the same as that under Rule 12(b)(6) or

12(h)(2)."        Hole     v.    Texas     A&M   University,     Civil     Action

No. 04-CV-175, 2009 WL 8173385, at *2 (S.D. Tex. Feb. 10, 2009).

"' [T] he central issue is whether                  the complaint states a
valid claim for relief.'"           Hughes v. Tobacco Institute, Inc., 278
F.3d 417, 420 (5th Cir. 2001) (quoting St. Paul Mercury Insurance


     14
          Complaint, Docket Entry No. 1, p. 15 � 26.
      Defendants' Original Answer filed by Jamal & Kamal, Inc.
     15

a/k/a Jamal and Kamal, Inc., JHAH KS, LP, and JHAH, LP, Docket
Entry No. 11; and Defendants' Answer filed by JHAH MO LP and JHAH
Property Holdings, LLC, Docket Entry No. 12.
     16
          Plaintiff's MJP, Docket Entry No. 17.
      Defendants'
     17
                    Objection   &  Response   in Opposition to
Mt. Hawley's Motion for Judgment on the Pleadings and Brief in
Support ("Defendants' Response"), Docket Entry No. 18.
      Mt. Hawley's Reply in Support of Motion for Judgment on the
     18

Pleadings, Docket Entry No. 19.
                                         -4-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 5 of 13



Co. v. Williamson, 224 F.3d 425, 440 n.8 (5th Cir. 2000)).                  "A

motion brought pursuant to Fed. R. Civ. P. 12(c) is designed to
dispose of cases where the material facts are not in dispute and a
judgment on the merits can be rendered by looking to the substance
of the pleadings and any judicially noticed facts."                   Hebert
Abstract Company, Inc. v. Touchstone Properties, Ltd., 914 F.2d 74,
76 (5th Cir. 1990) (per curiam) (citing SA Charles A. Wright                &

Arthur R. Miller, Federal Practice         &   Procedure, § 1367 at 509-10
(3d ed. 1990)).


                          III.   Applicable Law

     Under Texas law insurance policies are generally construed
under the rules of contract construction.               USAA Texas Lloyds
Company v. Menchaca, 545 S.W.3d 479, 488 (Tex. 2018).           Courts look
to the language of the policy to determine the parties' intent,
then examine the policy as a whole,             try to harmonize and give
effect to all provisions,        and honor the parties' agreement as
written.    Crownover v. Mid-Continent Casualty Co., 772 F.3d 197,
202 (5th Cir. 2014) (citing Gilbert Texas Construction, L.P. v.
Underwriters at Lloyd's London,           327 11 S.W.3d 118,     126 (Tex.
2010)). "Unless the policy dictates otherwise, [courts] give words
and phrases their ordinary and generally accepted meaning, reading
them in context and in light of the rules of grammar and common
usage."    Nassar v. Liberty Mutual Fire Insurance Co., 508 S.W.3d
254, 258 (Tex. 2017) (quoting RSUI Indemnity Co. v. The Lynd Co.,

                                    -5-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 6 of 13



4.66 S.W.3d 113, 118 (Tex. 2015)).                   Courts "enforce unambiguous
policies as
         .  written."               Pan Am Equities, Inc. v. Le_xinston Insurance
Co.J 959 ,F.3d 671, 674 (5,th Cir. 2020).                 "If policy language is
worded so that it can be given a definite or certain legal meaning,
it is not ambiguous and [courts]. construe it as a matter of law."

American Manufacturers Mutual Insurance Co. v. Schaefer, 124 S.W.3d
154, 157 (Tex. 2003).
     "If the laws of the states do not conflict, then no choice-of­

law analysis is necessary."                Jacked Up, L.L.C. v. Sara Lee Corp.,
854 F.3d 797,    813            (5th Cir. 2017)      (quoting Schneider National
Transport v. Ford Motor Co., 280 F.3d 532, 536 {5th Cir. 2002)).
In the absence of a conflict, federal courts apply the law of the

forum state.           Schneider, 280 F.3d at 536 ("Thus, the law of the

forum   state,    Texas,              should    apply   here   as   there   is   no

conflict           .   II   )   .    In Louisiana as in Texas the words and

phrases in an insurance policy are construed according to their
plain, ordinary, and generally prevailing meaning.                   See American
General Life Insurance Co. v. Whitaker, 416 F. Supp. 3d 608, 617
(E.D. La. 2019) (citing Cadwallader v. Allstate Insurance Co., 848
So. 2d 577, 580 (La. 2003)).                    The same is true in Kansas, �
Marshall v. Kansas Medical Mutual Insurance Co., 276 Kan. 97, 115
(Kan. 2003); Mississippi, see United States Fidelity and Guaranty
Co. of Mississippi v. Martin, 998 So. 2d. 956, 963 (Miss. 2008);
and Missouri, see Dior v. American Family Mutual Insurance Co., 423
F. Supp. 3d 706, 710 (E.D. Mo., 2019). Because the law concerning

                                               -6-
     Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 7 of 13



interpretation of insurance policies is substantially the same in

all these states, there is no conflict, and Texas law applies.


                               IV.    Analysis

A.    There Is No Business Income and Extra Expense Coverage

      Defendants seek coverage under the Policy's Business Income
and Extra Expense provisions. 19       The Policy provision on Business
Income provides that Plaintiff "will pay for the actual loss of
Business Income [sustained]          due to the necessary       'suspension'
of               'operations' during the 'period of restoration'" only
if ( 1) the suspension is "caused by direct physical loss of or
damage to property" at the insured premises, and (2) the "direct
physical loss of or damage to property" is "caused by or result[s]
from a Covered Cause of Loss. 1120          Similarly,   the Extra Expense

coverage applies only to "necessary expenses                   . ,incur[red]

during the 'period of restoration' that                     would not have

[been] incurred if there had been no direct physical loss or damage

to property caused by or resulting from a Covered Cause of Loss. " 21
      "The language 'physical loss or damage' strongly implies that
there was an initial satisfactory state that was changed by some
external event into an unsatisfactory state - for example, the car

      19
           Defendants' Response, Docket Entry No. 18, p. 5.
      Policy - Business Income (and Extra Expense) Coverage Form,
      20

Exhibit 1 to Complaint, Docket Entry No. 1-1, p. 35 � A.l.
      21
           Id. � A.2.b.
                                      -7-
      Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 8 of 13



was undamaged before the collision dented the bumper.               11
                                                                          Trinity
Industries, Inc. v. Insurance Co. of North America, 916 F.2d 267,

270-71 (5th Cir. 1990).
       The requirement that the loss be "physical," given the
       ordinary definition of that term is widely held to
       exclude alleged losses that are intangible or
       incorporeal, and, thereby, to preclude any claim against
       the property insurer when the insured merely suffers a
       detrimental economic impact unaccompanied by a distinct,
       demonstrable, physical alteration of the property.
Hartford Insurance Co. of Midwest v. Mississippi Valley Gas Co.,

181 F. App'x 465, 470            (5th Cir. 2006)      (quoting l0A Couch on
Insurance       §   148 :46 (3d ed. 2005)).
       Defendants argue that the term ''physical loss" is ambiguous
because other courts have construed it as permitting coverage for

loss of business due to COVID-19.22              Defendants cite Studio 417,
Inc. v. Cincinnati Insurance Co., 478 F. Supp. 3d 794, 801 (W.D.
Mo. 2020), for the proposition that "a physical loss may occur when
the    property       is   uninhabitable    or   unusable   for   its    intended
purpose. 1123       Defendants cite two other cases agreeing with the
reasoning of Studio 417, 24 but all of these cases are outliers.
"[D]istrict courts in Texas have consistently held that COVID 19


       22
            Defendants' Response, Docket Entry No. 18, pp. 9-11.
                at 10.
      Id. at 10-11. Defendants cite Wagner Shoes, LLC v. Auto­
       24

Owners Insurance Co. and Owners Insurance Co., No. 20-cv-00465,
2020 WL 7260032 (N.D. Ala. Dec. 8, 2020), and K.C. Hopps, Ltd. v.
Cincinnati Insurance Co., No. 20-cv-00437, 2020 WL 6483108 (W.D.
Mo. Aug. 12, 2020).
                                           8-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 9 of 13




does not produce direct physical loss of or damage to property."
DZ Jewelry; LLC v. Certain Underwriters at Lloyds London, Civil
Action No. H-20 3606, 2021 WL 1232778, at *4 (S.D. Tex. March 12,
2021} (listing cases).     Applying nearly identical policy language
to an argument nearly identical to that of Defendants, the Western
District of Texas held that it was unreasonable to construe a
policy that covered "physical loss" as covering loss of business

due to COVID-19 because doing so would ignore                "the Policy's
unambiguous requirement that there must be a 'direct physical loss
of or damage to property' in order to trigger coverage."               Terry
Black's Barbecue, LLC v. State Automobile Mutual Insurance Co.,
No. 1:20-CV-665-RP, 2021 WL 972878, at *5 n.14 (W.D. Tex. Jan. 21,
2021)    (emphasis in original).
        The court concludes that the term "physical loss 11 as used in
the Policy is not ambiguous because courts throughout Texas have

given it a "definite 11 and "certain" legal meaning.         See Schaefer,
124 S.W.3d at 157.    That meaning requires that covered property be
physically lost or damaged before coverage can exist.             Defendants
do not allege that any of their property was physically lost or
damaged.      Instead, Defendants allege that they           "suffer[ed] a
detrimental     economic   impact     unaccompanied     by    a   distinct,
demonstrable, physical alteration of the property[,]" which is not
sufficient to establish that coverage for physical damage exists.
See Mississippi Valley Gas Co., 181 F. App'x at 470.              The court

                                    -9-
     Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 10 of 13



therefore concludes that Defendants have not stated a valid claim

for Business Income or Extra Expense coverage.


B.    There Is No Civil Authority Coverage

      Defendants argue that they are entitled to Civil Authority
coverage because "governmental orders               . prohibited access to
[Defendants'] premises. " 25

      The "Civil Authority Endorsement" provision of the Policy
provides as follows:
      We will pay for the actual business income loss and
      necessary extra expense you incur due to the actual
      impairment of your Operations, directly caused by
      prohibition of access to your insured premises by a civil
      authority provided that both of the following apply:
      1.       The actual impairment of your operations results
               from an order of a civil authority that
               specifically prohibits access to the insured
              ·premises; and
      2.      The prohibition of access by a civil authority must
              be the direct result of physical loss or damage by
              a peril insured by this policy to property away ·
              from your insured premises or your dependent
              business, provided such property is within 1 mile
              from your insured premises or your dependent
              business. 26
      Courts interpreting Civil Authority provisions consistently
hold that to "prohibit"         access means to "formally forbid"             or
"prevent" access, and not merely to diminish or reduce business.
See, e.g., Southern Hospitality, Inc. v. Zurich American Insurance


      25
           Defendants' Response, Docket Entry No. 18, p. 9.
      Policy· Civil Authority Endorsement, Exhibit 1 to Complaint,
      26

Docket Entry No. 1-1, p. 124.
                                     -10-
    Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 11 of 13



Co., 393 F.3d 1137, 1140-41 (10th Cir. 2004) (holding that an FAA

order grounding flights did not "prohibit" access to plaintiff 1 s
hotels); Kean, Miller, Hawthorne, D 1 Armond, Mccowan                    &   Jarman, LLP
v. National Fire Insurance Co. of Hartford, Civil Action No. 06-
770-C,      2007    WL    2489711,       at     *6    (M.D.    La.    Aug.   29,    2007)
("'Prohibited,      1
                                  means       more     than    mere     hampering      or
limitation, it means to 'formally forbid' or 'prevent.'"); see also
Commstop, Inc. v. Travelers Indemnity Co. of Connecticut, Civil
Action No. 11-1257, 2012 WL 1883461, at *9 (W.D. La. May 17, 2012)
(holding that to survive a motion for summary judgment on the issue
of coverage under a "Civil Authority" provision,                        plaintiff was
"required to put forward evidence showing access to its convenience

store       was    totally       and   completely         prevented - i.e. ,         made

impossible - by the road replacement program") .
      Defendants         claim    that        state   orders     prohibited        dine-in
services, but admit that the state orders still allowed carry-out
services. 27      Defendants' businesses remained open unt                   Defe.ndants

decided to close them. 28          Because Defendants have failed to allege
that any order formally forbade or prevented people from accessing
their businesses, Civil Authority coverage does not exist under the
Policy .



      Complaint, Docket Entry .No. 1, pp. 4-5 11 12 15; Defendants'
     . 27
Answer, Docket Entry No. 12, pp. 1-2 11 12-15.
      28 Id.


                                              -11-
   Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 12 of 13



     Moreover, for Civil Authority coverage to apply, the Policy

requires that the claimed damages be "the direc_t result of physical

loss or damage by a peril insured by this policy" to property
within one mile of the insured premises or the insured's dependent
business.29 For reasons set forth in Section IV.A, above, the court
concludes that there is no allegation of "physical loss or damage"
to any property at issue in this case. Absent a direct causal link
between a civil order "prohibiting access" and some kind of
"physical loss or      damage," there      can   be no     Civil    Authority

coverage.        South Texas Medical Clinics. P.A. v. CNA Financial
Corp.,    Civil Action No.    H-06-4041, 2008 WL 450012            (S.D. Tex.
Feb. 15, 2008) (holding that Civil Authority coverage requires a
"causal relationship between the civil authority order and the
damage to other property"); Dickie Brennan       &   Co. , Inc. v. Lexington
Insurance Co., 636 F.3d 683,          685-86   (5th Cir.    2011)    (denying
coverage under a civil authority order that was not "due to direct
physical loss of or damage to property"); Not Home Alone, Inc. v.
Philadelphia Indemnity Insurance Co., Civil Action No. 1:10-CV-54,
2011 WL 13214381, at *7 (E.D. Tex. Mar. 30, 2011), report and
recommendation    adopted,    Civil     Action   No.     1:10-CV-54,     2011

WL 13217067 (E.D. Tex. April 8, 2011) ("The civil authority action
that prohibited access to NHA's Houston and Beaumont offices was
not due to direct, preexisting physical loss of or damage to


      Policy - Civil Authority Endorsement, Exhibit 1 to Complaint,
     29

Docket Entry No. 1 1, p. 124.
                                   -12-
   Case 4:20-cv-02385 Document 23 Filed on 07/21/21 in TXSD Page 13 of 13



property other than at the described premises.                   Hence, there is no

loss-of-business-income              coverage     under    the    Civil     Authority
provision           •   II   ) •    The court concludes that Defendants have
not stated a valid claim for Civil Authority coverage under the
Policy.


                              V.    Conclusion and Order

     For the reasons explained above, the court concludes that
Defendants have not made a valid claim for Business Income, Extra

Expense,    or   Civil             Authority    coverage    under     the     Policy.

Accordingly, Mt. Hawley's Motion for Judgment on the Pleadings

(Docket Entry No. 17) is GRANTED, and a Final Judgment will be

entered granting Plaintiff declaratory relief.

     SIGNED at Houston, Texas, on this the 21st day of July, 2021.




                                                            SIM LAKE
                                               SENIOR UNITED STATES DISTRICT JUDGE




                                          -13-
